DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 03/03/2021. Claims 1-15 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 uses a colon in line 10 and it seems this should be a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a fixed axis" in line 12.  It is unclear if reference is being made to the “a unique axis” earlier in the claim. It seems these axes should be related, such as being coincident, or the fixed axis being the unique axis and will be interpreted as such for examination purposes.
Claim 1 recites the limitation "the rotation of the body to the generator" in line 14.  There is insufficient antecedent basis for this limitation in the claim. There is not an establishment of rotation of the body or otherwise rotation of the geometric body or establishment of a generator in the claim. For examination purposes this will be interpreted as --a generator--.
Claim 2 recites the limitation "exits of the channels lead to an interior of the omnidirectional generator apparatus" in line 1-2.  It is unclear how an exit of the channel leads to an interior of the device as it seems from the figures the exits lead to an exterior. The limitation will be interpreted as the --entrances 
Claims 2-15 are indefinite based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Document CN 2921349 Y (and based on submitted English Machine Translation) to Fu (Fu).
In Reference to Claim 1
Fu discloses an omnidirectional generator apparatus (Fig. 5), capable of translating push of a fluid from any direction in the vertical, horizontal or diagonal planes to rotational movement on a unique axis (Abstract and Fig. 5: wind or tide from any direction to rotate 1 about its axis), wherein the generator apparatus comprises: 
a plurality of channels (Fig. 5: as formed 4 and 6); 
wherein an entrance to each channel is bigger than an exit of each channel (as seen of entrance at outer side or sphere of 4 relative to exit of 4 closer to 1 for instance), wherein once travelled by a fluid, a difference in size between the entrance and the exit creates a difference in pressure that generates push from the entrance to the exit (pg. 2, paragraph 4 and Fig. 5: the flow through 4 and 6 used to drive 1); 
a plurality of faces (Fig. 5: 6) that form a geometric body (a sphere for instance); 
wherein each face groups a subgroup of said plurality of channels (6 with 4 for instance), and
wherein each face (6) is oriented such that its channels (4 and 6) push the apparatus (at least portion 1 of apparatus) in a determined rotational direction (abstract: the push of 1 about its axis): 
an electricity generation system (Fig. 5: 12 for instance); 
a fixed axis (shaft connected to 12, not labeled); 
wherein the apparatus (at least portion 1 of apparatus) is connected to the electric generation system (12) by means of the fixed axis (shaft connected to 12, not labeled) that transmits the rotation of the body to the generator (pg. 2, paragraph 4: driving engine for instance).
In Reference to Claim 2
Fu discloses the omnidirectional generator apparatus of claim 1, wherein entrances of the channels Fig. 5: (at outer side or sphere of 4) lead to an interior of the omnidirectional generator apparatus (toward center for instance).
In Reference to Claim 3
Fu discloses the omnidirectional generator apparatus of claim 1, wherein exits of the channels (exit of 4 closer to 1) lead to an exterior of the omnidirectional generator apparatus (an outer portion of 3 at 1 for instance).
In Reference to Claim 4
Fu discloses the omnidirectional generator apparatus of claim 1, wherein each face (6) comprises a plurality of layers of the channels (6 with 4), wherein first channels of a first layer of the plurality of layers are oriented in a different direction to second channels of a second layer of the plurality of layers (such as center portion of 3 relative to top or bottom portion of 3).
In Reference to Claim 5
Fu discloses the omnidirectional generator apparatus of claim 1, wherein the entrances to the channels are located at edges of the omnidirectional generator apparatus (at outer portion of 3 for instance).
In Reference to Claim 7
Fu discloses the omnidirectional generator apparatus of claim 1, wherein the channels vary in length (such as channels at center portion of 3 relative to top or bottom portion of 3).
In Reference to Claim 9
Fu discloses the omnidirectional generator apparatus of claim 1, wherein the faces are curved (such as upper or lower faces of 3).
In Reference to Claim 10
Fu discloses the omnidirectional generator apparatus of claim 1, wherein the faces are straight (such as middle faces of 3).
In Reference to Claim 11
Fu discloses the omnidirectional generator apparatus of claim 1, wherein the omnidirectional generator apparatus is installable in a façade of a building to generate energy from wind.
Examiner notes that it has been held that ‘A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.’ MPEP 2114(II). Therefore, the claimed invention does not differ from the prior art in any physical manner.
In Reference to Claim 15
Fu discloses the omnidirectional generator apparatus of claim 1, comprising a plurality of channels with internal outflow (such as channels formed by 4 and 6 at middle of 3 relative to the vertical) and a plurality of channels with external outflow (such as channels formed by 4 and 6 at middle of 3 relative to the vertical), the channels with internal outflow being oriented in a different direction to the channels with external outflow (relative to the curve of the sphere vertically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 2921349 Y (and based on submitted English Machine Translation) to Fu (Fu) in view of US Patent 6,841,894 to Gomez Gomar (Gomez Gomar).
In Reference to Claim 8
Fu discloses the omnidirectional generator apparatus of claim 1, except, “… wherein the faces are polygonal …”
Gomez Gomer is related to a generator apparatus (Fig. 2: 2 for instance) to harness fluid energy, as the claimed invention, and teaches a cross-section shape of outer form of the apparatus is a polygon shape (see also col 2, ll 56-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Fu wherein the faces are polygonal (as having a cross-sectional shape as taught by Gomez Gomer), so as to form an outer cross-sectional shape of the faces 6 of Fu of a shape as is known in the art to predictably route fluid to harness energy (Gomez Gomer: abstract and col 2, ll 56-60).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 2921349 Y (and based on submitted English Machine Translation) to Fu (Fu) in view of Optimization of Ranges (MPEP 2144.05 II).
In Reference to Claim 12
Fu discloses the omnidirectional generator apparatus of claim 1, except explicitly, “… wherein the exit of each channel is half the size of the entrance of each channel ...”
Regarding the claimed limitations “wherein the exit of each channel is half the size of the entrance of each channel”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu such that the wherein the exit of each channel is half the size of the entrance of each channel because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Examiner Notes
Examiner notes that the preamble of claim 1 recites a manner in which the claimed apparatus is intended to be employed. To positively claim this feature it is suggested that it be added to the body of the claim such as in a wherein clause of, for instance, --wherein the generator apparatus is configured to translate push of a fluid from any direction in the vertical, horizontal or diagonal planes to rotational movement on the unique axis--.

Allowable Subject Matter
Claims 6, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and 13 are deemed to be directed to an nonobvious improvement over the prior art. The claims comprise a set channels with entrances that intersect the unique axis and a set of channels that do not intersect the unique channel and the omnidirectional generator apparatus being a regular tetrahedron with four triangular faces so as to harness energy from fluid flow from any direction.
Claims 14 would be allowable based on its dependency on claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show omnidirectional generator apparatus and general energy harnessing systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745